El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.'
En estos tres recursos se encuentra envuelta la misma cuestión. Los estudiaremos conjuntamente.
Luis, María y Serapia Riestra Calfo presentaron deman-das en la Corte Municipal de Arecibo contra The Federal Land Bank of Baltimore, Puerto Rico Branch, alegando ser jefes de familia con sn bogar seguro constituido sobre deter-minada finca situada en el término municipal de Arecibo, que hipotecada al demandado fné por él ejecutada, habiéndo-sele adjudicado y dado posesión a virtud de orden judicial de lanzamiento, sin que les entregara los quinientos dólares *487que les correspondían por sn derecho de hogar seguro. Piden sentencias por dichas sumas.
El banco demandado solicitó el traslado de los pleitos a la Corte Municipal de San Juan, lugar de sus oficinas prin-cipales en Puerto Rico, y su solicitud fué denegada, por las siguientes razones:
“ ‘Si la distinción que establece el Art. 75 fuera únicamente entre acciones reales y personales, tendría razón el apelante. El estatuto, sin embargo, es más amplio en sus términos y comprende no sólo las acciones reales sino también las acciones para determinar en cual-quier forma un derecho o interés en bienes inmuebles y por daños causados a la propiedad inmueble. Algunas de estas acciones son necesariamente personales, etc.’ Alomar vs. Bou, 27 D.P.R. 427.
“Se ve claramente que no sólo deben sustanciarse en el distrito en que radican los inmuebles las acciones de carácter real sino que algunas acciones de carácter personal deben sustanciarse en el dis-trito que sea el situs del inmueble si en las mismas hay que deter-minar en alguna forma algún derecho o interés sobre bienes inmuebles.
“Una acción sobre Homestead puede ser real o personal según que se reclame una porción de la finca o la exención de la finca- o se cobre la cantidad de quinientos ($500) dólakes que fija el estatuto. En el caso que nos ocupa la acción claramente es personal en cobro de quinientos ($500) dólaRes por concepto de hogar seguro, pero no hay duda alguna de que esta acción representa un derecho o in-terés sobre bienes inmuebles y que por tanto a tenor de lo que esta-blece el Art. 75 del Código de Enjuiciamiento Civil, la acción debe sustanciarse en el distrito en que radican los bienes.”
El banco inició entonces en la corte de distrito un proce-dimiento de certiorari. El auto fné expedido y anulado luego. El juez del distrito en una elaborada opinión sostuvo la ju-risdicción de la Corte Municipal de Arecibo para conocer de los pleitos.
No conforme el demandado interpuso estas apelaciones contra las sentencias de la corte de distrito.
Creemos que las sentencias deben confirmarse. Las reso-luciones de la corte municipal están bien fundadas.
Esta Corte Suprema en el caso de Lasalle v. Valencia, 39 D.P.R. 611, 615, dijo que: “El derecho de homestead par*488ticipa de la naturaleza de un gravamen sobre la propiedad.” Y en el de Noriega v. Registrador, 44 D.P.R. 323, 325, expresó que: “Si los dueños anteriores gozan del derecho de hogar seguro, para que el comprador pueda poseer un título per-fecto debe saldar la reclamación. Ellos tienen de todos mo-dos un gravamen sobre la propiedad.”
En un caso de homestead sobre traslado, Manescau v. Usera, Juez Municipal, 46 D.P.R. 136, esta propia corte re-solvió que:
“El derecho de hogar seguro reconocido por nuestra ley al jefe ■de familia como tal, lo es en relación con una propiedad real. Así, una acción para el reconocimiento del derecho puede considerarse en propios casos comprendida en el inciso 1, artículo 75 del Código de Enjuiciamiento Civil, y debe sustanciarse en el distrito en que la propiedad radica.”.
Y en el caso de Federal Land Bank v. Corte Municipal, 47 D.P.R. 942, 954, se expresó como sigue:
“En cuanto a la moción de traslado denegada por la Corte Municipal de Cíales, entendemos que dicho tribunal se ajustó a las dis-posiciones de la ley. De acuerdo con el artículo 75 del Código de Enjuiciamiento Civil, deberán sustanciarse en el distrito en que ra-dica el objeto de la acción, o parte del mismo, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos for the recovery of real property, or of any estate or interest therein, etc. Usamos el texto inglés porque habiendo sido estas leyes redac-tadas originalmente en este idioma, queremos poner de relieve la se-mejanza existente entre el estate or interest therein de que habla el artículo citado y el estate of homestead, right and title therein de que habla nuestra ley sobre hogar seguro. El artículo 75 dice clara-mente que una acción para recobrar un estate or interest therein debe celebrarse en el sitio donde radique el objeto de la acción. En el presente caso Nicolás Padilla Bávera, que es un jefe de familia con esposa e hijos, ha sido amenazado, según se alega en la demanda, por el Federal Land Bank of Baltimore, con ser desalojado de la finca donde tiene constituido su hogar seguro. El demandante en el pleito en reclamación de homestead solicita que se le deje en la finca, re-conociéndosele su derecho de homestead en la misma, o que se le en-tregue una cantidad por valor de $500. No surge de las alegaciones *489de la demanda el 'valor de la finca, pero es claro que la base fundamental de este litigio es the estate of homestead, cuyo reconocimiento se reclama en la finca de que está en posesión Nicolás Padilla y que, por consiguiente, el juicio debe celebrarse donde radica el inmueble, que es en el municipio de Cíales.”
Se insiste todavía en que aquí se trata simplemente de la reclamación de los quinientos dólares, después de lanzado el dueño de la finca sobre la cual tenía su hogar seguro. El caso, eso no obstante, continúa en su esencia siendo el mismo. Las reglas de procedimiento deben ser fijas, claras, precisas. Resolver en la forma que pretende el apelante introduciría la confusión. Todo emana en estos casos de algo real. Los quinientos dólares son la extensión del derecho calculada en pesos y centavos. Constituyen el derecho mismo cuando no es posible que subsista sobre la propiedad. Y a su reclama-ción debe aplicarse la misma regla de procedimiento. Rige el artículo 75 de la Ley de Enjuiciamiento Civil.

En tal virtud, deben confirmarse las sentencias recurridas.

El Juez Asociado Sr. Wolf está conforme por creer que no existe el traslado de una corte municipal a otra. De otro modo estaría conforme con el razonamiento.